Dismissed and Memorandum Opinion filed April 17, 2012.




                                         In The

                         Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00196-CV
                                   ____________

                           YEV TOLMACHYOV, Appellant

                                           V.

                                EVERBANK, Appellee


                 On Appeal from the County Civil Court at Law No. 4
                               Harris County, Texas
                          Trial Court Cause No. 1000871


                         MEMORANDUM                 OPINION

       According to information provided to this court, this appeal is from a judgment
signed January 13, 2012. No clerk’s record has been filed. The clerk responsible for
preparing the record in this appeal informed the court appellant did not make arrangements
to pay for the record.

       On March 16, 2012, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b). Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                           2